Title: To Thomas Jefferson from Madame d’Houdetot, 23 June 1786
From: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’
To: Jefferson, Thomas



Sannois Le 23. juin 1786.

J’ay L’honneur de Remercier avec Bien de La Sensibilité Monsieur De Jefferson des nouvelles qu’il a Bien voulû me donner du Venerable Docteur Franklin. J’ay apris avec une Extrême joye que ses Voeux, auxquels je joins tous les Miens pour la prosperité de sa patrie, ont une heureuse perspective. Je suis attachée intimement à cette prosperité si interessante pour l’humanité, et ma Veneration est profonde pour Ceux qui y Contribuent. Je prie Monsieur Jefferson de Vouloir Bien assurer Le Cher et Venerable Docteur de ces Sentimens et de Vouloir Bien Recevoir pour Luy même Ceux que ma sincere et tendre Estime Luy a voués. Je ne serés plus à Sannois passé Le Vingt huit de Ce Mois, et j’iray diner Dehors le Vingt Sept. Si le Mercredy vingt huit Monsieur Jefferson Etait Libre, ce serait le dernier jour où je pourrais le voir D’icy à l’Automne, parceque je Vais Voyager ailleurs. S’il pouvait Venir dimanche prochain Vingt Cinq, il me ferait un Extrême plaisir, Et trouverait Encore toute la Societé.

La Ctesse D’Houdetot

